Citation Nr: 0323887	
Decision Date: 09/15/03    Archive Date: 09/23/03	

DOCKET NO.  01-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from February 1988 to 
February 1998.  

This matter arises from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

Subsequent to transfer of this case to the Board, the veteran 
indicated that she desired a personal hearing before a 
traveling Veterans Law Judge.  A personal hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.  See generally 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.700(a) (2002).  In early August 2003, the 
veteran expressed such a desire.  As such, a travel board 
hearing must be scheduled in order to ensure that the 
appellant is accorded due process of law prior to appellate 
disposition.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The veteran should be scheduled for a 
travel board hearing before a Veterans 
Law Judge.  

2.  Once the foregoing has been 
accomplished, or alternatively, if the 
veteran either fails to appear for the 


hearing as scheduled or cancels the 
hearing and does not request 
rescheduling, the case should be returned 
to the Board for further appellate 
consideration.  

The veteran need take no action until so informed.  By this 
REMAND, the Board intimates no opinion regarding the final 
disposition of the claim.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






